    Case: 1:20-cr-00260 Document #: 16 Filed: 06/10/20 Page 1 of 1 PageID #:63         rY
                                                                /r ILED
                       UNITED STATES DISTRICT COURT        JUN r 0 2020

                                                       THOMAS q BHUTON
                       NORTHERN DISTRICT OF ILLINOIS
                            EASTERN DIVISION         C[ERK U.S. DISTRICT COUffi

UNITED STATES OF AMERICA
                                                     Case No: 20 CR 260

             v.                                      Violation: Title 18, United
                                                     States Code, Section 844(l)
TIMOT}TY O'DONNELL
                                                           JUBGE WOOD
                                                        MAGISTRATE JI,IDGE FUENTES

      The SPECIAL JANUARY 2019 GRAND JURY charges:

      On or about May 30, 202A, at Chicago, in the Northern District of Illinois,

Eastern Division, and elsewhere,

                             TIMOTHY O'DONNELL,

defendant herein, maliciously damaged and destroyed and attempted to damage and

destroy, by means of fire, a Chicago Police Department vehicle numbered"   gll},used

in interstate commerce and in an activity affecting interstate commerce;

      In violation of Tit1e 18, United States Code, Section 844G).

                                              A TRUE BILL:




                                              FOREPERSON




UMTED STATES ATTORNEY
